Citation Nr: 9921040	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  99-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 4, 1967 
to December 19, 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection for 
an acquired psychiatric disorder.

This case was previously before the Board in March 1997 when it 
determined that new and material evidence had not been submitted 
to reopen the veteran's claim.  It was subsequently determined 
that a hearing request had been received at the Board in January 
1998, but not acted upon.  In January 1998, the Board vacated its 
March 1997 decision, and remanded the case for a hearing before a 
hearing officer at the RO.  A hearing was held in February 1998.  
A supplemental statement of the case in February 1999 reopened 
the claim based on new medical evidence indicating that the 
veteran's psychiatric disorder was aggravated, in not incurred, 
during service.  However, the reopened the claim was denied on 
the merits by the RO in that supplemental statement of the case.  
In March 1999, a hearing was held before Bettina S. Callaway, who 
is the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  Following a rating action by the RO in December 1981, the 
veteran was notified in a letter dated December 1981 that his 
claim for service connection for a nervous disorder was denied; 
although he was provided his appellate rights and initiated an 
appeal, he failed to respond to a statement of the case within 
the time allowed and the appeal became final.  

2.  Evidence has been received since the December 1981 rating 
decision which is relevant to and probative of whether a 
psychiatric disorder was incurred in or aggravated during the 
veteran's active service.

3.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

4.  The veteran was diagnosed with a personality disorder during 
service which is a disability for which compensation is not paid 
under applicable VA law.

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  The December 1981 decision of the RO denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the December 1981 RO decision denying 
service connection for an acquired psychiatric disorder is new 
and material, and the veteran's claim for service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).

3.  An acquired psychiatric disorder, other than a personality 
disorder, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1131, (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Establishing a well-grounded 
claim for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service connected; it requires evidence relevant to 
the requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  See 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues presented by 
a claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93. 

Service connection may be established for a current disability in 
several ways, including on a "direct" basis, on the basis of 
"aggravation," and on a "secondary" basis.  38 U.S.C.A. §§ 
101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), 
(b), (c), 3.306(a), (b), 3.310(a) (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or for 
a disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Certain diseases, such as psychoses, may be presumed 
to have been incurred during active military service if manifest 
to a degree of 10 percent or more within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Personality 
disorders are not diseases or injuries within the meaning of VA 
legislation for which service connection may be granted.  
38 C.F.R. § 3.303 (a) and (e) (1998).

Establishing direct service connection for a disability which has 
not been clearly shown in service requires the existence of a 
current disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) (1998).

Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 
8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. Court of Appeals 
for the Federal Circuit (Federal Court) held that the U. S. Court 
of Veterans Appeals (Court) correctly construed 38 U.S.C. §§ 5108 
and 7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before it 
can reopen a claim and readjudicate service connection or other 
issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Veterans' 
Appeals (Court) provided a standard, adopted from a district 
court decision pertaining to social security benefits, for 
determining whether evidence submitted by a claimant was "new 
and material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently had 
been promulgated by VA, the Court stated that the VA regulation 
was not "inconsistent" with the standard articulated in 
Chisholm and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by VA 
in its own regulation and adopting instead "a definition of 
materiality from an entirely different benefits scheme -- the 
administration of social security benefits."  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  Therefore, the 
Federal Circuit overruled the Colvin test for the purposes of 
reopening claims for the award of veterans' benefits.  Hodge, at 
1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a veteran 
seeks to reopen a final decision based on new and material 
evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Ibid; see also Edenfield v. Brown, 8 Vet. App. 384, 
389-90 (1995) (en banc) (holding that a denial on the merits and 
a determination that a claim is not well grounded both constitute 
a "disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of the 
claim should be altered.  Manio, 1 Vet. App. at 145; Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991).

The Court has held that step one of the Manio two-step process, 
the determination of whether the evidence is new and material, 
involves three questions.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  The first question is whether the newly presented 
evidence is actually "new" in the sense that it was not of 
record at the time of the last final disallowance of the claim 
and is not merely cumulative of other evidence of record.  Ibid.; 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The second 
question is whether the evidence is "probative" of the "issue 
at hand."  Evans, 9 Vet. App. at 283.  Evidence is "probative" 
when it "tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S LAW 
DICTIONARY 1203 (6th ed. 1990).  Determining what the "issue at 
hand" in a case is depends on the specified basis or bases for 
the last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
The third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of the 
claim on the merits would be changed.  Dolan v. Brown, 9 Vet. 
App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  Affirmative 
answers to both "materiality" questions are required in order 
for "new" evidence to be "material."  Ibid.; Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995).  As to those two 
"materiality" components, the evidence is presumed credible for 
the purpose of determining whether the case should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After reviewing 
the portion of the regulation emphasized above and considering 
the portion of the Colvin test requiring that "there must be 
reasonable possibility that that new evidence . . . would change 
the outcome" of the prior final decision in order to be 
considered "material" evidence, the Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether the 
new evidence will affect the outcome of the 
ratings decision.  Although the regulation 
does require that the new evidence be "so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim," 38 C.F.R. § 3.156(a), it is not 
clear to what extent this addresses the 
final ratings decision rather than 
emphasizes the importance of ensuring that 
the evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,
This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the outcome 
of the claim; rather, it emphasizes the 
importance of a complete record for 
evaluation of a veteran's claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new evidence 
may well contribute to a more complete 
picture of the circumstances surrounding 
the origin of a veteran's injury or 
disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails on 
that basis and the inquiry ends.  See Evans, at 286 (holding that 
"new" evidence was not relevant to and probative of a nexus 
between the claimed psychiatric disorder and an inservice injury 
or disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence and 
the inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric disorder 
and his military service).

Factual Background

In this case, the veteran is claiming that he has a psychiatric 
disorder which began during his active service, or in the 
alternative that his preexisting psychiatric disorder was 
aggravated by his active service.  No psychiatric disorder was 
noted on the induction physical in May 1967 by examination or by 
history.  Treatment records show that he was seen for 
hyperventilation and nerves within the first two weeks of 
training.  The examiner noted that after a brief march, the 
veteran experienced a syncopal episode when he sat down confused.  
A history of a similar sensation, described as "quivering all 
over," was reported with exertion for many years.  He indicated 
that his father had a similar condition.  The examiner noted that 
the veteran had a strongly defeatist attitude toward training and 
a very low self-concept.  He had depressive facies with hand 
wringing and crying.  The doctor's impression was anxiety 
reaction-depressive.  On the same day the veteran was seen in the 
emergency room by another doctor, complaining of being unable to 
continue with the training program.  He was nervous, crying and 
depressed.  It was reported that the veteran had been in the Army 
for two weeks and had been nervous prior to service.

The veteran was seen periodically in June and July for 
nervousness.  In early July an examiner suggested 
neuropsychiatric consultation to determine if the veteran should 
be separated from service for a condition existing prior to 
service.  He was referred to the mental hygiene clinic, although 
no examination report appears in the records until November.

In the November 1967 mental hygiene consultation service report, 
the examiner noted that the veteran had a basic character and 
behavior disorder.  The following pertinent history was reported:

The [veteran's] life, including his 
military career, is essentially a sad and 
depressing story.  Prior to entering the 
service, he showed numerous and 
incapacitating disabilities.  He has always 
been chronically depressed and had numerous 
symptoms of chronic anxiety.  He was only 
able to complete the 6th grade during the 
first 17 years of his life and he flunked 
most of these grades and was socially 
promoted.  He has been unable to read or 
write with any facility and he was only 
able to hold a job with his father's 
support and help.  In the army, he has been 
totally unable to master the military tasks 
asked of him . . . .  He has presented to 
various [clinics and this dispensary] with 
the signs and symptoms of anxiety and 
depression over many months time.  As early 
as May and June, he was seen in this clinic 
and noted to be quite anxious and 
depressed.  At that time, he showed the 
signs and symptoms of hyperventilation and 
moderate depression.  In addition to his 
emotional difficulties and organic 
problems, he is severely limited mentally 
and this has also been quite evident in his 
military career.  

The examiner added that there was no evidence of psychosis.  The 
diagnosis was inadequate personality manifested by generalized 
marked ineptness and borderline mental retardation.  On the basis 
of this report, a medical Board found the veteran medically unfit 
as a result of inadequate personality, and he was discharged.

The veteran filed his original claim for service connection for 
"nerves" in October 1975.  He was denied service connection for 
his psychiatric disorder, diagnosed as inadequate personality, in 
a December 1975 rating decision.  He thereafter attempted to 
reopen his claim in 1978 submitting several lay statements as 
well as two statements from private physicians.  Dr. B. Ford 
wrote that he had been the veteran's family doctor all his life, 
although he had never treated him for nerve problems.  A May 1978 
statement from F. Valentine, MD, notes that the veteran had an 
obvious severe neurogenic problem and required a psychiatric 
evaluation.  Dr. Valentine added that the veteran "suffered for 
many years from anxiety depression neurosis and I understand that 
this was also present on him while he served his time in the 
service."

The veteran underwent two psychiatric examinations by VA referral 
in January and February 1980.  In the January examination, his 
speech was disjointed and he was tense and anxious during the 
interview.  He had difficulty abstracting simple proverbs and 
demonstrated difficulty with memory.  The doctor's diagnosis was 
chronic psychoneurotic reaction with a possibility of some 
schizoid or even organic features.  In the February examination, 
he also underwent psychological testing.  It was felt that his 
actual intellectual potential was in the borderline retarded 
range.  The veteran was poor in most areas of verbal functioning.  
He had limited judgment and arithmetic reasoning and was somewhat 
poor in abstract reasoning.  He had a limited vocabulary and poor 
fund of factual information.  The examiner found no evidence of 
organic brain syndrome.  His anxiety symptoms were believed to be 
based on his schizoid personality and fear of interpersonal 
relationships.  The examiner's clinical impression also included 
observation of schizoid tendencies manifested in withdrawn, 
somewhat hazy contact and a distant aloofness.  The 
psychologist's concluding diagnoses were mild mental retardation 
associated with marginal literacy and chronic schizoid 
personality.

In December 1980, the veteran submitted several additional lay 
statements.  Another statement, dated November 1981, was also 
received from Dr. Valentine.  He reiterated his earlier statement 
that the veteran suffered for many years from anxiety depression 
neurosis "which in my understanding was also present with him 
when he served his time in the service" and added that "[h]e 
states that he was 'broke down in the service' and has documents 
of many people who say that he did not have the nervous condition 
prior to the service."

In December 1995, the veteran submitted additional lay 
statements, and another letter from Dr. Valentine dated April 
1995.  In this letter, Dr. Valentine writes that he treated the 
veteran from 1954 to 1990.

I do not recall treating him for any 
serious medical problems during the 1950's 
or 1960's prior to his induction into 
service in 1967.  I do recall treating him 
after his discharge in 1967 and during the 
1970's and 1980's for serious nerve 
problems.

Additional lay statements were submitted in July and September 
1996.  The veteran also submitted current records of medical 
treatment from VA and private sources, dating from April 1995.  
These show diagnoses of organic brain syndrome, depression, mood 
disorder secondary to medical problems, organic personality 
disorder and a history of head trauma in 1985.  These also 
indicated that the veteran had a history of stroke some years ago 
which left him somewhat aphasic.

In August 1998, the veteran submitted another letter from Dr. 
Valentine, also dated in August 1998.  In this letter, he 
reiterated this previous statements that he had treated the 
veteran from 1954 to 1990, adding that he had not treated the 
veteran for any nerve problems prior to his enlistment.  

However, upon his discharge I treated him 
for serious nerve problems in 1967 and 
during the 1970's.  In fact, he was 
hospitalized on several occasions for nerve 
problems.  In my opinion, he more likely 
[than] not either developed this problem in 
service or at least it was aggravated 
enough to cause him to seek medical 
attention upon his discharge and ever 
since.

Dr. Valentine then stated that any patient records from before 
his retirement in 1989 were destroyed in 1994.

Analysis

A.  Reopening The Claim

The veteran was originally denied service connection for an 
acquired psychiatric disorder in a December 1975 rating decision.  
The decision noted that his disorder, diagnosed as an inadequate 
personality, was a constitutional or developmental abnormality, 
and not a disability under the law.  The veteran was notified of 
the decision that same month, however, he did not appeal within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Thereafter, the veteran attempted several times to reopen his 
claim, submitting copies of his service medical records, current 
medical records of treatment, numerous lay statements and several 
letters from a private physician.  In December 1981, the RO again 
denied the veteran's claim because the evidence submitted did not 
show that an acquired psychiatric disorder was incurred in or 
aggravated by active service.  He was notified of this decision 
in a letter dated in December 1981, and although he filed a 
notice of disagreement he never filed a substantive appeal and 
the decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  
See Roy v. Brown, 5 Vet. App. 544, 555 (1993).

The Board notes that the December 1981 decision was the last 
final denial on the veteran's claim for service connection for an 
acquired psychiatric disorder.  The Board will therefore consider 
whether evidence submitted since that time is new and material to 
reopen the claim.  After a thorough review of the veteran's 
claims file, the Board concludes that the veteran has submitted 
new evidence that is relevant to and probative of the "issue at 
hand" in the case.  In determining what the "issue at hand" 
was in the last final denial, the Board notes that the RO denied 
the veteran's claim in December 1981 because there was no 
evidence of incurrence or aggravation of an acquired psychiatric 
disorder, other than a personality disorder.  This relates to the 
second of the three elements of a well grounded claim for service 
connection.  (A claim for service connection for a disorder 
typically involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or injury 
in service; and (3) a causal nexus between the current disability 
and the disease or injury incurred or aggravated in service.  
Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

In August 1998, the veteran submitted a private medical statement 
from F. Valentine, Jr., MD.  Dr. Valentine stated that he had 
treated the veteran for "serious nerve problems" upon his 
discharge.  He added that it was his opinion the veteran "more 
likely [than] not either develop this problem in service or at 
least it was aggravated enough to cause him to seek medical 
attention upon his discharge and ever since."  This evidence is 
new because it was not before the RO in December 1981 when the 
veteran's claim to reopen was denied.  It is material because it 
is relevant to the issue of incurrence or aggravation of the 
veteran's disorder and because it contributes "to a more 
complete picture of the circumstances surrounding the existence 
of a current disability.  See Hodge, 155 F.3d 1356 (1998).  
Accordingly, without considering whether the evidence will change 
the outcome of the claim, the Board concludes that the additional 
evidence submitted in support of the veteran's claim is new and 
material evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder.  Thus, the Board 
reopens the claim for service connection for an acquired 
psychiatric disorder.

Having determined that the RO was correct in reopening the claim, 
the Board must now consider whether it may proceed, without 
prejudice to the veteran, to consider the claim on its merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran and his representative have argued the merits of 
the claim at two hearings, one at the RO and one before the 
undersigned Board member, and that understanding of the basic law 
applicable to service connection issues was demonstrated.  In 
addition, the Board finds that no purpose other than delay would 
be served by remanding the case for further RO review in that the 
RO has already considered the evidence of record, reopened the 
claim, and then denied it on the merits.  Finding that no 
prejudice to the veteran will result from this action, the Board 
will now consider the claim on its merits.

B.  Service Connection for an Acquired Psychiatric 
Disorder

The veteran's claim for service connection for an acquired 
psychiatric disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  The veteran exhibited psychiatric 
symptoms during service, he has a current psychiatric disorder, 
and there is a medical report indicating a nexus between the two.  
All relevant facts have been properly developed to the extent 
possible and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The determinative issue in this case is whether a psychiatric 
disorder was incurred in or aggravated during active service.  
The medical evidence does not show, and the veteran does not 
contend that he ever had a psychosis.  As such, the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) with regard to 
psychoses manifest to a compensable degree within the first 
postservice year are not applicable.  The Board finds that 
because the issue involves a determination of the veteran's 
psychiatric condition, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  As such, 
although the Board has examined the numerous lay statements 
submitted by the veteran in support of his claim, only the 
statements of medical professionals are considered competent to 
establish the existence of a psychiatric disorder during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is undisputed that the veteran had a psychiatric disorder 
during service.  The only remaining question is whether it was a 
disorder for which he may be compensated.  The applicable 
regulations state that personality disorders are not diseases or 
injuries for compensation purposes.  38 C.F.R. § 4.127.  There is 
an exception where such a disorder is the proximate result of a 
service-connected disability; however, this is neither alleged 
nor shown in this case.  38 C.F.R. §§ 3.310(a), 4.127 (1998).  

Based on the medical evidence, the Board finds that the veteran's 
psychiatric disorder during service was a personality disorder.  
In making this conclusion, the Board places greatest probative 
weight on the November 1967 mental hygiene consultation service 
report which concluded that the veteran had inadequate 
personality.  The Board has considered the statement of the 
veteran's private physician, Dr. Valentine, who indicated that he 
had treated the veteran for serious nerve problems in 1967, as 
well as his opinion that his nerve problems more likely than not 
either developed in service or at least were aggravated enough to 
cause him to seek medical attention upon discharge.  However, the 
Board considers Dr. Valentine's opinion, written many years after 
service, simply less probative than the contemporaneous medical 
evidence.  Moreover, there is no indication that Dr. Valentine is 
a psychiatrist or has any expertise in the field of psychiatry, 
or that his opinion was based on psychological testing.  In 
contrast, the examiner during service was identified as a 
psychiatrist, and his conclusion was based on a detailed history 
and interview with the veteran as well as formal mental status 
testing.  As such, because it is a far more complete assessment 
of the veteran's mental status during service, the inservice 
determination that the veteran had a personality disorder is the 
most probative evidence his disorder during service.  The Board 
has also considered the statement of the veteran's other private 
physician, Dr. Ford; however, because he indicated that he did 
not treat the veteran for any psychiatric disorder until after 
service, and did not indicate that this was related to service, 
it has no probative value in determining the veteran's inservice 
mental status.

The preponderance of the evidence shows that the veteran's 
psychiatric disorder during service was a personality disorder 
and that no acquired psychiatric disorder either was present 
during service or may be presumed to have been present during 
service; therefore the claim must be denied.  Because the 
evidence is not evenly balanced, the rule affording the veteran 
the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

